Citation Nr: 0301191	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  99-18 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an effective date earlier than November 30, 
1993, for service connection for tinnitus based on clear 
and unmistakable error (CUE) in prior final rating 
decisions.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from March 1969 to 
February 1974.

This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas 
Regional Office (RO).  


FINDINGS OF FACT

1.  In February 1974, the RO received a claim from the 
veteran for service connection for hearing loss.

2.  In a July 1974 rating decision, the RO granted service 
connection for hearing loss.  

3.  On November 30, 1993, the RO received a claim from the 
veteran for service connection for tinnitus.  

4.  Prior to November 30, 1993, there is no communication 
from the veteran or his representative that may be 
construed as a claim for service connection for tinnitus.

5.  The RO granted service connection for tinnitus in a 
March 1995 rating decision and assigned an effective date 
of November 30, 1993.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 
30, 1993, for the award of service connection for tinnitus 
based on CUE in the July 1974 or March 1995 rating 
decisions have not been met.  38 U.S.C.A. §§ 5109A, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.105(a) (2002); 38 
C.F.R. §§ 3.1(p), 3.155, 3.157, 3.400 (1974) and (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this case was being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed 
VA's duty to assist claimants by making reasonable efforts 
to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 1991 & Supp. 2002).  The law 
applies to all claims filed on or after the date of its 
enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of 
that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, 
Note (West Supp. 2002).

Despite its potentially broad application to all claims 
filed in its wake, the VCAA has little bearing on the 
veteran's claim for an earlier effective date for the 
grant of service connection for tinnitus based on CUE in 
prior final rating decisions in this case.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).  A request for 
an earlier effective date based on CUE, by its very 
nature, involves only the evidence that was before the RO 
at the time it rendered the decision in which the veteran 
is alleging CUE.  Thus, there is no evidentiary 
development to be done in such a case.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran 
alleges an error in a prior final decision based on the 
evidence in existence at the time of that decision.  
Moreover, it is the claimant who carries the burden of 
proving that VA committed a CUE in a prior final decision.  
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001); see Fugo v. 
Brown, 6 Vet. App. 40, 44-45 (1993).  Accordingly, the 
Board concludes that the VCAA provides no requirements 
that must be fulfilled and which have not been fulfilled 
before the Board may review the request for an earlier 
effective date for the grant of service connection based 
on CUE in this case.

Analysis

The veteran contends that he is entitled to an effective 
date for an award of service connection for tinnitus 
earlier than November 30, 1993.  In the April 1998 rating 
decision from which this appeal to the Board arises, the 
RO adjudicated the veteran's claim as two issues -- one 
for an earlier effective date for service-connected 
tinnitus and one for CUE in the assignment of November 30, 
1993, as the effective date for service connection for 
tinnitus.  Despite the manner in which the RO stated the 
issues, it is clear from the veteran's contentions that he 
is claiming entitlement to an earlier effective date based 
on CUE in prior rating decisions and that the RO addressed 
those contentions in adjudicating his claim.

A claim for an earlier effective date for a grant of 
benefits based on CUE is different from a situation where 
a veteran files a timely appeal with a rating decision in 
which an effective date was assigned for a grant of 
benefits.  Where a veteran files an appeal with a rating 
decision within the one-year appeal period specified under 
the law, he is alleging that the RO committed error in the 
rating decision by not granting his claim.  On appeal, the 
RO, and later the Board, will review his allegations of 
error and will assist him in obtaining or developing any 
evidence needed in order to determine whether his claim 
can be granted.  If a law changes in a way that is more 
favorable to his claim during the appeal period, the more 
favorable version of the law usually may be applied to his 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (holding that, where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should 
and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).

To the contrary, CUE is a special type of error because it 
is alleged to have been made in a rating decision with 
which the veteran did not file a timely appeal.  Because a 
veteran alleging CUE did not exercise his right of appeal 
within the one-year appeal period, he carries the burden 
of proving that VA committed CUE in the prior final 
decision.  VAOPGCPREC 12-2001 at para. 7 (July 6, 2001).  
In order to successfully establish CUE in a final rating 
decision, he must articulate with some degree of 
specificity what the alleged error in that rating decision 
was, and he must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different -- that is, why the claim would have 
been granted -- but for the alleged error.  Fugo, 6 Vet. 
App. at 44.  CUE is undebatable error, so that it can be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made.  A determination that there was CUE must be based on 
the evidence of record and the law that existed at the 
time of the prior decision.  To find CUE, the veteran must 
show that the correct facts, as they were known at the 
time, were not before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or that the law in effect at that time 
was incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313-314 (1992).  Where a decision must be revised or 
reversed based on CUE, the effective date shall be "as if 
the corrected decision had been made on the date of the 
reversed decision."  38 C.F.R. § 3.105(a).

In this case, the RO denied service connection for 
tinnitus in a February 1994 rating decision which the 
veteran appealed to the Board.  The RO continued the 
denial of the claim in a September 1994 rating decision.  
A hearing was held before a VA hearing officer who issued 
a decision in December 1994 recommending that the RO grant 
service connection for tinnitus under the provisions of 
38 C.F.R. § 3.105(a).  In a March 1995 rating decision, 
the RO granted service connection for tinnitus and 
assigned an effective date of November 30, 1993, for the 
award of service connection.  

The veteran did not appeal the March 1995 rating decision 
to the Board within the one-year appeal period, and it is 
final.  38 U.S.C.A. § 7105(c).  Therefore, when the 
veteran submitted his claim in December 1997 for an 
earlier effective date, alleging that the November 30, 
1993, effective date was assigned in error, the RO 
properly construed his claim as one for CUE in the March 
1995 rating decision assigning the effective date.  
However, in his December 1997 statement, the veteran also 
requested that service connection for tinnitus "be 
effective 3-26-74, the date of my initial claim" and he 
alleged that "we have a clearly erroneous error in the 
decision of 1974 when I was granted service connection for 
hearing loss."  Thus, the veteran's claim is also one for 
an earlier effective date for service connection for 
tinnitus based on CUE in a July 1974 rating decision which 
granted service connection for hearing loss, and the RO 
also addressed these allegations in adjudicating the 
veteran's claim.

Regarding the July 1974 rating decision, the veteran 
alleged in his December 1997 claim that "I had no 
knowledge that the hearing loss and tinnitus were separate 
ratable conditions, [VA] had knowledge and in the duty to 
assist all claims, [VA] failed to assist me by not rating 
the tinnitus at the initial rating."  The veteran added, 
"This was confirmed in the hearing of 12-5-94 and noted in 
the Hearing Officer's Decision."  At an April 1999 hearing 
before a VA Decision Review Officer, the veteran noted 
that his complaints of tinnitus were noted on a March 26, 
1974, VA examination conducted in connection with his 
claim for service connection for hearing loss, and he 
contended that VA, therefore, should have granted service 
connection for tinnitus in adjudicating his claim for 
service connection for hearing loss in 1974 even though he 
did not specifically claim service connection for 
tinnitus.  In a September 1999 statement, the veteran 
contended that VA has an obligation to "infer" all issues 
for service connection that are noted in the record and 
that the VA examiner noted the complaint of tinnitus on 
the VA examination in March 1974.  He stated that he was 
being examined for hearing loss and "so it was a linked 
issue."  He also stated that tinnitus had been noted in 
medical reports in VA's possession over the years.  

CUE in the July 1974 rating decision.

In February 1974, the veteran claimed service connection 
for "hearing loss", and in the July 1974 rating decision, 
the RO adjudicated and granted the claim for service 
connection for hearing loss.  The veteran alleges that the 
RO committed CUE by failing to adjudicate -- and allow -- 
service connection for tinnitus in the July 1974 rating 
decision.  Concerning his contentions that the RO should 
have "inferred" a claim for service connection for 
tinnitus from the complaints of tinnitus noted by the 
examiner on the March 26, 1974, examination report, the 
veteran has cited no laws or regulations in effect at the 
time of the July 1974 rating decision that would have 
required the RO to have construed a doctor's report as a 
"claim" for benefits.  VA regulations in 1974 provided a 
definition of a "claim" that is essentially the same as 
that provided today, that is, that a claim is "a formal or 
informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit."  38 C.F.R. § 3.1(p) (1974).

Moreover, the regulations contemplated in 1974, as they do 
today, that an "informal" claim was a communication from a 
claimant, or certain specified representatives of a 
claimant which did not include an examining physician, and 
that that communication would indicate an intent to apply 
for a benefit from VA.  38 C.F.R. § 3.155 (1974).  As is 
true today, VA regulations in 1974 provided that, under 
certain circumstances, the date of VA outpatient or 
hospital examination could be accepted as the date of 
receipt of an informal claim, but those circumstances did 
not include original claims for service connection.  38 
C.F.R. § 3.157(b)(1) (1974).  Therefore, the Board 
concludes that the laws in effect at the time of the July 
1974 rating decision did not require VA to construe a 
notation of complaints of tinnitus on a doctor's 
examination report as a claim for service connection for 
tinnitus.

In claiming in his September 1999 statement that VA has an 
obligation to "infer" all issues for service connection 
that are noted in the record, the veteran appears to be 
referring to decisions rendered by the United States Court 
of Appeals for Veterans Claims (Court) emphasizing VA's 
duty to assist veterans by reviewing "all documents or 
oral testimony submitted prior to the BVA decision" in 
connection with a claim that has been appealed to the 
Board and to "'review all issues which are reasonably 
raised from a liberal reading'" of such documents and oral 
testimony.  See, e.g., Suttman v. Brown, 5 Vet. App. 127, 
132 (1993).  However, these holdings of the Court apply to 
VA's duties to consider every legal "issue" reasonably 
involved in a "claim" that has been submitted by a 
veteran; that is, VA must consider every legal avenue or 
means by which a claim submitted by the veteran may be 
granted.  Nothing in the holdings of the Court require VA 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed by the veteran.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, even if 
the Court had held that VA must attempt to construe claims 
from medical reports which have not been raised by the 
veteran, opinions from the Court that formulate new 
interpretations of the law subsequent to an RO decision 
cannot be the basis of a valid CUE claim.  Berger v. 
Brown, 10 Vet. App. 166, 170 (1997).  For these reasons, 
the Board concludes that the RO's not having construed the 
March 1974 VA examination report as a claim for service 
connection for tinnitus at the time of the July 1974 
rating decision was not error under the laws and 
regulations that existed at that time, and because it was 
not error at all, it cannot be CUE.

The veteran alleged in his December 1997 claim for CUE 
that he "had no knowledge that the hearing loss and 
tinnitus were separate ratable conditions" and then stated 
that VA had this knowledge and therefore committed CUE 
when it did not grant service connection for and assign a 
separate rating for tinnitus even though he claimed only 
service connection for "hearing loss" in 1974.  Again, 
these allegations do not constitute a valid claim for CUE 
because the veteran does not cite any law or regulations 
extant at the time of the 1974 rating decision that would 
have required the RO to have granted service connection 
for tinnitus and to have assigned a compensable rating for 
it separate from that assigned for the service-connected 
hearing loss.  Concerning this, the Board notes that the 
VA Schedule for Rating Disabilities in 1974, unlike today, 
provided a noncompensable evaluation for tinnitus unless 
recognized as symptomatic of brain trauma or cerebral 
arteriosclerosis.  38 C.F.R. § 4.84, Diagnostic Code 6260, 
§ 4.124a, Diagnostic Codes 8045, 8046 (1974).

In addition, although the veteran may contend that his 
service-connected sensorineural hearing disability 
included tinnitus all along, the VA examiner did not 
render a diagnosis of tinnitus on the March 1974 
examination report.  Even if the Board were to speculate 
that the doctor had erred in failing to interpret the 
veteran's complaints appropriately and diagnose tinnitus 
during that examination, such errors by doctors are not 
administrative errors during the adjudication process that 
may be construed as CUE.  See Henry v. Derwinski, 2 Vet. 
App. 88, 90 (1992).  The veteran's argument that the RO, 
nevertheless, should have assigned great weight to the 
notation by the doctor of the veteran's complaint of 
tinnitus amounts to no more than disagreement with how the 
RO evaluated the facts of the case, which is not CUE.  
Russell, 3 Vet. App. at 313-314.

Finally, regarding the veteran's implication in his 
December 1997 statement that his allegations of error in 
the July 1974 rating decision were "confirmed in the 
hearing of 12-5-94 and noted in the hearing officer's 
decision, the Board notes that the hearing officer 
recommended that the RO grant service connection for 
tinnitus because "[d]enying service connection for 
tinnitus secondary to acoustic trauma is clearly in error" 
and that he further stated, "under the provisions of 
38 C.F.R. § 3.105(a), service connection is recommended."  
The reference to section 3.105(a), the regulation 
governing revision or reversal of decisions based on CUE, 
is not indicative of a finding of CUE in the July 1974 
rating decision.  Rather, the hearing officer was 
reviewing the rating decision of February 1994 in which 
the RO had denied service connection for tinnitus and 
stating his recommendation that the RO reverse those 
decisions based on CUE.

As noted above, when a veteran alleges error in a rating 
decision after the one-year appeal period has expired, his 
allegation is one of CUE because the rating decision, 
having not been timely appealed, is final.  When he 
alleges error in a rating decision during the appeal, his 
allegation is an appeal to the Board, and his appeal of 
the decision abates or suspends its finality until the 
appeal is resolved.  Tobler v. Derwinski, 2 Vet. App. 8, 
11 (1991) (noting that an appeal of a decision suspends 
the finality of any judgment with respect to the parties 
to that case until the appeal is resolved).  An appeal may 
be resolved by a decision issued by the Board.  In 
addition, an appeal of a rating decision may be resolved 
at the RO before the case is sent to the Board under 
certain circumstances.  First, although the rating 
decision is final when notification of it is issued to the 
veteran, the RO may reverse its own decision before 
sending the case to the Board if new and material evidence 
is submitted within the appeal period which changes the 
factual basis of the prior decision in such a way that the 
RO may now grant the claim.  38 C.F.R. § 3.156(b).  
Second, the RO may reverse its own decision -- even if the 
veteran has suspended finality of the decision by filing a 
timely appeal of it to the Board -- based on a finding of 
CUE in the prior decision.  38 C.F.R. § 3.105(a).  The 
regulation governing finality expressed these rules in 
1994 as follows:

A decision of a duly-constituted rating 
agency or other agency of original 
jurisdiction is final and binding as to 
all field offices of the Department of 
Veterans Affairs as to conclusions 
based on the evidence on file at the 
time VA issues written 
notification . . . .  A final and 
binding agency decision shall not be 
subject to revision on the same factual 
basis expect by duly constituted 
appellate authorities or except as 
provided in § 3.105 of this part.  

38 C.F.R. § 3.104(a) (1994).

Thus, the VA hearing officer, in his December 1994 
decision recommended that the RO reverse its February and 
September 1994 rating decisions which had denied service 
connection for tinnitus based on CUE in those decisions.  
Although the hearing officer reviewed all the evidence of 
record, including the service medical records and the 
March 1974 examination report, there is nothing in the 
hearing officer's December 1994 decision to suggest that 
he was reviewing the July 1974 rating decision.  Moreover, 
there is nothing in the December 1994 hearing testimony to 
show that that hearing "confirmed" the veteran's later 
allegations of CUE in the July 1974 rating decision.  
Accordingly, the Board concludes that the veteran's 
December 1997 allegations of error in the July 1974 rating 
decision were not "confirmed" in the hearing held in 
December 1994 and they were not "noted" in the hearing 
officer's December 1994 decision.

For the foregoing reasons, the Board concludes that the 
RO's not having adjudicated and allowed service connection 
for tinnitus in conjunction with its adjudication of a 
claim for service connection for hearing loss in the July 
1974 rating decision was not CUE.

CUE in the March 1995 rating decision.

The RO granted service connection for tinnitus in a March 
1995 rating decision and assigned an effective date of 
November 30, 1993, for service connection.  The veteran 
did not file a timely appeal with the assignment of the 
effective date in that rating decision  He now contends 
that the assignment of that effective date was CUE.

Regulations governing the assignment of effective dates 
provided in 1994 as they do today that, generally, the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1994).  
If a claim for disability compensation is received within 
one year after separation from service, the effective date 
of entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2) (1994).  

Review of the claims folder reveals no communication from 
the veteran or his representative within one year after 
his separation from service or at any time prior to 
November 30, 1993, that may be construed as a claim for 
service connection for tinnitus.  Therefore, the earliest 
possible effective date for service connection for the 
veteran's disability is the date of the claim, or in this 
case, November 30, 1993.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(b)(2) (1994).  

The veteran filed a claim for service connection for 
tinnitus on November 30, 1993.  There is nothing to 
substantiate receipt of a claim, formal or informal, prior 
to that time.  38 C.F.R. § 3.157(b)(1).  The veteran 
points in particular to the March 1974 VA audiology 
examination, at which time the examiner recited the 
veteran's complaints of mild intermittent tinnitus.  
However, as noted above in considering the allegations of 
CUE in the July 1974 rating decision, notations in a 
report of examination do not constitute a claim for a 
service connection for a particular disability.  The 
effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating the existence of the condition for which 
service connection is claimed or showing a causal 
connection between a such a disorder and service, but 
rather it is based on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  Therefore, the mere presence of a complaint of 
tinnitus on a medical report does not warrant an effective 
date for service connection retroactive to that time.  

Accordingly, the RO did not err in the March 1995 rating 
decision in assigning an effective date of November 30, 
1993, for the award of service connection for tinnitus 
because that was the date of receipt of the veteran's 
claim for tinnitus.  Since the assignment of November 30, 
1993, as the effective date was not error at all, it 
cannot be CUE.


ORDER

An effective date earlier than November 30, 1993, for 
service connection for tinnitus based on clear and 
unmistakable error (CUE) in prior final rating decisions 
is denied.



		
	KATHLEEN K. GALLAGHER 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

